Citation Nr: 9934616	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-48 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left cerebrovascular 
accident with right hemiparesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1980 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision.  The 
appeal was previously before the Board in September 1997 when 
it was remanded for additional action.


FINDING OF FACT

No competent medical evidence has been presented which tends 
to link an April 1993 left cerebrovascular accident to the 
veteran's military service or to already service-connected 
disability.


CONCLUSION OF LAW

The claim of service connection for a left cerebrovascular 
accident with right hemiparesis is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Brain hemorrhage or brain thrombosis is considered 
"chronic" within the meaning of 38 C.F.R. § 3.307.  
Consequently, if either is manifested to a compensable degree 
within a year of the veteran's separation from service, a 
presumption of service incurrence or aggravation applies.  
38 C.F.R. §§ 3.307, 3.309 (1999).

In the veteran's case, service connection is in effect for 
thrombophlebitis with portal vein occlusion.  The veteran was 
treated in April 1993 for a cerebrovascular accident, and he 
thereafter contended that the cerebrovascular accident was 
the result of his service-connected thrombophlebitis with 
portal vein occlusion.  He has outlined in detail his theory 
of how the service-connected disability led to the 
cerebrovascular accident; however, what is significant about 
this case is, paradoxically, what the record does not 
include.  In short, it does not include medical nexus 
evidence of such a relationship.  Caluza, supra.  

The veteran was followed for problems with thrombophlebitis 
even while he was undergoing rehabilitation following the 
April 1993 cerebrovascular accident, but no competent medical 
evidence has been presented to link the one to the other.  
Additionally, no competent medical evidence has been 
presented that tends to show a worsening of the 
cerebrovascular condition due to service-connected 
disability.  Allen, supra.  The veteran's history of 
thrombophlebitis was repeatedly noted by clinicians who 
evaluated or treated him for the cerebrovascular accident, 
including a "[h]istory of hypercoagulability state with 
history related to the cerebrovascular accident," as noted 
by a VA examiner in April 1999.  Nevertheless, no medical 
examiner has adopted the veteran's theory of the cause of the 
cerebrovascular accident.  

Absent the presentation of medical evidence that tends to 
link the cerebrovascular accident to military service or to 
the already service-connected thrombophlebitis, the veteran's 
claim may not be considered well grounded.  Caluza, supra.  
Following the Board's 1997 remand, the veteran was given the 
opportunity to present such evidence, but no such evidence 
was submitted.  Consequently, despite the veteran's lay 
assertions to the contrary, medical nexus evidence as 
required by Caluza, supra, has not been presented.  (The 
Board also notes that no evidence has been presented which 
tends to show brain hemorrhage or brain thrombosis within one 
year of the veteran's separation from service.  Therefore, 
the presumption of § 3.307 is not helpful to the veteran's 
case.)


ORDER

Service connection for a cerebrovascular accident with right 
hemiparesis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

